Citation Nr: 1526496	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-21 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1954 to February 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the benefits sought on appeal.

The Veteran appeared at a Board hearing via video conference in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issue of entitlement to service connection for tinnitus is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in active service.



CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).  For the same reasons tinnitus is also considered a chronic disease, to include when associated with noise exposure.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is currently diagnosed as having a moderate to severe sensory hearing loss in each ear.  A VA examination in February 2014, demonstrated hearing loss in both ears as defined in 38 C.F.R. § 3.385.  Hence, the first requirement of service connection is established.  The remaining issue is whether the hearing loss had its onset in active service or is otherwise causally connected to active service.

At the hearing, the Veteran testified that his assigned duty in active service was a welder, which he performed in a huge blacksmith shop.  He testified further that his duties were part of heavy equipment repair, and he was exposed to constant noise from the welding equipment and heavy hammering to remove tracks and large tires from equipment, as well as unmuffled engine noise.  All of this activity was done without hearing protection.  The Veteran testified that he started to notice a decrease in his hearing near the latter portion of his active service.  His DD 214, Certificate of Discharge from Service, confirms that his military specialty was that of metal worker.  He did not undergo any type of hearing test until 1995, which led to his purchasing hearing aids at his personal expense.

A Report of Medical History for the Veteran's physical examination at separation from active service is not in the service treatment records.  The February 1957 Report of Medical Examination For RAD reflects that the Veteran's ears were assessed as normal, and his hearing was 15/15 for both the whispered voice (WV) and spoken voice (SV).

The February 2011 VA audio examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's reported history of in-service noise exposure without hearing protection, including noise from diesel engines and generators.  The Veteran reported further that his civilian occupation included work as a welder in a sheet metal plant for 4 months, which was without hearing protection.  Afterwards, he worked in the wood treatment industry, where he was in and out of noise without hearing protection for 28 years.  His recreational activities included lawn care without hearing protection.

The examiner diagnosed a moderate to severe sloping sensory neural hearing loss in each ear.  The examiner opined that the audio test results were valid for rating purposes.  As set forth above, the history the Veteran reported to the audio examiner was consistent with his hearing testimony.  The examiner opined that, in light of the Veteran's significant post-service noise exposure without hearing protection, it is not at least as likely as not that the Veteran's currently diagnosed hearing loss is due to his in-service noise exposure.

On his Substantive Appeal (VA Form 9), the Veteran asserted that his post-service civilian noise exposure was not as constant as was his in-service exposure.  As a civilian, he would walk in and out of noisy areas for brief periods of time.

In May 2015, the Veteran underwent an audiological evaluation at Auburn University.  The examiner noted the Veteran's reports that he had experienced gradually increasing difficulty hearing and understanding speech for the past 14 years; but that the onset of his hearing loss and tinnitus was during service in his capacity as a welder and blacksmith and was exposed to engines running at full capacity with no mufflers to dampen the noise.  He reported that his civilian noise exposure had consisted of recreational gun fire four or five times as a teenager and occasional woodworking.  He reported the onset of tinnitus in 1960.  The only exposure to excessively loud noise without protection, according to the Veteran, had occurred in service. The examiner concluded that the hearing loss and tinnitus were more likely than not caused by military service.

Although the WV and SV tests are probative, VA has determined that whispered voice tests "are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure" and advises that a current audiological evaluation will be necessary to opine on the present and etiology of hearing loss. See VA Training Letter 10-02, at 6 (Mar. 18, 2010).

There are conflicting medical opinions as to the relationship between the current hearing loss and in-service noise exposure.  The VA examiner appears to have ignored the Veteran's reports of hearing loss symptoms in service.  The Veteran has been consistent during the course of this appeal in reporting that symptoms were present in service.  Although he has frankly acknowledged, at times, his uncertainty as to when tinnitus began, he has not expressed such uncertainty with regard to the hearing loss.  The examiner's failure to acknowledge the Veteran's competent and credible reports render the opinion of limited probative value.

The private audiologist's opinion also seems to have considered an inaccurate history in that the opinion minimizes the amount of post service noise exposure.  On the other hand, if one accepts the Veteran's reports of hearing loss during service and prior to any post-service noise exposure, the amount of such exposure is not of great significance.

Resolving reasonable doubt in the Veteran's favor, the elements of service connection are established.  Service connection for hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Tinnitus

The VA examination report reflects that the examiner noted that the Veteran did not mention tinnitus during the audio examination.  It is unclear whether the Veteran was asked about tinnitus during the examination.  Although the private audiologist provided a favorable opinion as to the link between current tinnitus and service, the opinion did not consider the varying history provided by the Veteran with regard to the date of tinnitus onset.  At his hearing, the Veteran testified that he did not notice a constant ringing of the ears at first, but it grew worse and became constant over time.  When his representative asked him if the tinnitus started while he was in active service, he candidly responded that it was in his younger year[s], but he would not state under oath that it started when he was in active service.  See Transcript, pp. 8-9.  Regardless of the date of its onset, an opinion is needed as to whether the current tinnitus is secondary to the now service connected hearing loss.

Accordingly, the appeal is REMANDED for the following:

Please note this case has been advanced on the Board's docket.

1.  Afford the Veteran an examination to determine whether current hearing loss had its onset in service or is secondary to hearing loss.

The examiner should opine as to whether current tinnitus was caused or aggravated by hearing loss.  If aggravated, the examiner should note whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a base line of tinnitus prior to aggravation.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history and symptoms.

2.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


